Ingraham, P. J.
(dissenting):
I think that this so-called option was absolutely unenforcible as not based upon any consideration, and the so-called acceptance of the option could not form a consideration for any promise by the defendant. The option is contained in two letters, one by the plaintiff to the defendant, dated September 16, 1908, in which the plaintiff says: “Under the circumstances, when the agreement with Swift runs out, I would like to have *748it given to me, individually, for thirty days. I am of the opinion that I can-place the entire amount, & I will probably take a good proportion myself for investment.” In reply to that, on September 17, 1908, the defendant wrote as follows: “ The option given to you and Mr. Swift jointly, has expired on September 13th. We will therefore extend the option to you individually, namely for fifty thousand shares Central at thirty-eight for thirty days from date hereof.” This was purely a unilateral agreement. There was no obligation of the plaintiff to do anything. No offer to sell the stock to the plaintiff. No agreement to sell at any time. Defendant said that they extended the option to plaintiff individually for 50,000 shares of Central at thirty-eight for thirty days from date thereof. When plaintiff at the end of the thirty days went to the defendant to accept the option the defendant repudiated it and refused to comply with it. There certainly was no completed contract by the plaintiff simply saying, “ I accept the option,” if there was no mutual promise then binding on anybody. The option was still without a consideration and still unilateral, and the defendant refused to enter into any contract. In Quick v. Wheeler (78 N. Y. 300) the defendant wrote to the plaintiff 'as follows: “And I, said Wheeler, also agree to pay said Quick four and half cents per foot for from six to fifteen thousand feet of same kind and quality of tie timber as aforesaid, and delivered at the place aforesaid during the winter, to be paid on the first day of June, 1874.” This contract was signed by both parties, but there was no agreement on the part of the plaintiff to deliver this last quantity. That contract the court held to be a written offer which could be revoked at any time before performance or a binding acceptance by the plaintiff. The evidence was that it was performed by the plaintiff. It was accepted in performance and the court held there was not sufficient evidence of revocation. But here was a binding offer to purchase. In the case at bar there was no binding offer to do anything. A simple option was given which it seems to me was unenforcible for-lack of a consideration.
I think the defendant was also entirely within his rights in insisting that the plaintiff must make a legal tender if he wished to bind the defendant, and having failed to make a *749legal tender, there was no binding acceptance of the offer within the authorities.
I think, therefore, the judgment was right and should be affirmed.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event. Order to be settled on notice.